Citation Nr: 0530406	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.   
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating action of the RO.  In 
July 2005, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating demonstrates.  The Board finds 
that a remand is in order.

During the July 2005 hearing, the veteran testified that he 
was treated by a psychiatrist at the VA Medical Center in 
Augusta on a regular basis and had another appointment 
scheduled shortly after the hearing.  It was noted that there 
were no VA treatment records dated after November 2004 
associated with the claims folder.  The record was held open 
for 60 days to allow the veteran the opportunity to obtain 
his VA treatment records and submit them to the RO.  To date, 
there have been no records submitted.  VA's duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

The veteran also testified that his condition has worsened 
since the last VA examination in October 2002.  The 
representative pointed out that there is a discrepancy in the 
Global Assessment of Functioning (GAF) scores noted in the 
treatment records and the GAF score assigned at the last VA 
examination.  Given those assertions, the Board finds that 
another examination is in order.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Augusta dated from November 
2004 to the present.  

2.  After completion of the foregoing, 
the RO should arrange for the veteran to 
be scheduled for a psychiatric 
examination to assess the current 
severity of his service-connected PTSD.  
The examination should include any test 
or study deemed necessary by the 
examiner.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report should indicate whether such 
review was accomplished.

The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

The examination report should include a 
complete discussion of the veteran's 
subjective complaints, findings on mental 
status examination, and a complete multi-
axial diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner is 
asked to offer an explanation of the GAF 
score assigned and an opinion as to the 
extent to which the service-connected 
PTSD impairs the veteran's ability to 
secure or maintain employment.  If the 
examiner is unable to provide any of the 
requested information, the report should 
so state.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

